Citation Nr: 1438349	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 13, 2012 and in excess of 20 percent since August 13, 2012 for the service-connected peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 13, 2012 and in excess of 20 percent since August 13, 2012 for the service-connected peripheral neuropathy, left lower extremity.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.  He served in the Republic of Vietnam and received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.

This case was previously remanded by the Board for further development in March 2014.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals a January 2014 Appellate Brief and VA treatment records pertinent the issues on appeal.

The issue of service connection for hypertension, to include as secondary to diabetes mellitus and as due to exposure to herbicides is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The service-connected diabetes mellitus is not shown to be productive of a disability picture that is manifested by the need for regulation of activities (i.e., the avoidance of strenuous occupational and recreational activities).

2.  The service-connected diabetes mellitus is shown to be productive of a disability picture that more nearly approximates that of "moderate" peripheral neuropathy of each lower extremity for the initial period of the appeal; neither moderately severe, nor severe peripheral neuropathy of either lower extremity is demonstrated at any time during the appeal.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2013).

2.  For the initial portion of the appeal, the criteria for the assignment of a separate disability rating of 20 percent for the service-connected diabetes mellitus on the basis of peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.120, 4.123, 4.124a including Diagnostic Code 8520 (2013).

3.  For the initial portion of the appeal, the criteria for the assignment of a separate disability rating of 20 percent for the service-connected diabetes mellitus on the basis of peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.120, 4.123, 4.124a including Diagnostic Code 8520.

4.  The criteria for the assignment of a separate disability rating in excess of 20 percent for the service-connected diabetes mellitus on the basis of peripheral neuropathy of either lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.120, 4.123, 4.124a including Diagnostic Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The letter also advised the Veteran of how disability evaluation and effective dates were assigned, and the type of evidence which impacted those determinations.  The applicable rating criteria were set forth in the August 2010 Statement of the Case and the January 2013 Supplemental Statement of the Case.  The Veteran is not shown to be prejudiced by the timing of any issued notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include private treatment records, VA treatment records, service treatment records, and VA examination reports.

As noted, the Veteran's claim was remanded for additional development in March 2014.  Additional VA treatment records were acquired and associated with the claims file and were reviewed prior to the issuance of the July 2014 Supplemental Statement of the Case.  

The Veteran was scheduled for VA examinations for diabetes mellitus and peripheral neuropathy in March 2014, but failed to appear for the examinations.  Failure to appear to a VA examination in conjunction with an original claim requires adjudication based on the evidence of record, without further attempt at examination required.  38 C.F.R. § 3.655 (2013); see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board therefore finds that, regarding the issues decided below, there was substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the current case, the RO "staged" the Veteran's evaluations for right and left lower extremity peripheral neuropathy, assigning for each lower extremity a 10 percent rating prior to August 13, 2012 and a 20 percent rating since August 13, 2012.  

As will be discussed, the Board finds that the evidence of record indicates that no "staged" periods are necessary for the current disability evaluations for the entire period on appeal.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21 (2013).  

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Factual Background

The Veteran asserts that the service-connected diabetes mellitus warrants an initial rating higher than the 20 percent currently assigned and that his right and left lower extremity peripheral neuropathy warrants ratings higher than 10 percent prior to August 13, 2012 and 20 percent since August 13, 2012.  He has submitted statements describing how the pain in his legs is constant and prevents him from being able to stand for any extended period of time.  He has also stated that his peripheral neuropathy is part of the reason why he is unable to work, as the pain from his legs made him unable to climb onto roofs and into attics, which was part of his prior job.

The private medical records showed that the Veteran was first diagnosed with diabetes mellitus in April 2007, when he was brought to the emergency room presenting with weakness, dizziness, polyuria and polydipsia.  He was diagnosed with new onset diabetes with hyperglycemia and mild diabetic ketoacidosis.  The Veteran was hospitalized for 5 days and, on discharge, was prescribed insulin and an oral hypoglycemic drug.

Since then, the Veteran's VA treatment records show that he has continued to regularly take insulin and an oral hypoglycemic medication, and has been advised on a recommended diet.  In October 2007, the diabetes mellitus was noted to be "well controlled," with low sugar at bedtime, and his insulin dosage was reduced.  

In July 2008, the diabetes mellitus was noted to be stable, and he was encouraged to be as active as he could tolerate, with the importance of exercise stressed.  In June 2009, his diabetes mellitus was described as "well controlled."  Physical examination also showed normal motor strength and pulses in the lower extremities, and the Veteran denied any arthralgias, numbness, tingling or weakness.  

In November 2009, the Veteran was fitted for diabetic shoes.  A sensory examination of the lower extremities showed abnormal, decreased sensation, present and normal pulses, but no foot pain.  Examination of the extremities in May 2010 showed normal gait, senses, reflexes, muscle strength, and movement.

An examination of the extremities in May 2011 showed reduced strength of 4/5, some impairment in the distal lower extremities, and a steady gait.  

In December 2011, the Veteran reported having pain all over his body and was noted to ambulate slowly and with a cane.  

A February 2012 examination showed a decreased range of motion in the lower extremities.  This was again shown in August 2012, and the Veteran was noted to have dyspnea on exertion and a limping gait.  

In October 2011, a diabetic lower extremity examination showed diminished pulses and decreased sensation and range of motion.  Diabetes mellitus was noted to be well controlled.  At all other general medical evaluations from 2009 to 2013, the diabetes mellitus with neuropathy had been noted as either "well controlled," "under control,"  or "good control."

In November 2009, the Veteran was afforded a VA examination for diabetes mellitus and reported being diagnosed with diabetes mellitus in May 2007 when he was in diabetic ketoacidosis and being now on insulin and oral hypoglycemic medication.  

The examiner noted that the Veteran had one episode of ketoacidosis in 2007, was on restricted diet, did not have any weight gain or loss, and did not require restriction of activity on account of diabetes.  

The examiner reported that the Veteran had neurological symptoms that he described as numbness or tingling, especially in the soles of his feet.  He denied having any burning pain or limitation of function, including walking or climbing.  The examiner diagnosed the Veteran with diabetes mellitus and subjective symptoms of peripheral neuropathy of the lower extremities.

The Veteran was also given VA examinations in August 2012 for diabetes mellitus and peripheral neuropathy.  The examiner noted that the diabetes mellitus was managed by restricted diet, oral hypoglycemic agents, and insulin.  He stated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He also noted that the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months or visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than 2 times per month.  He found that the Veteran's diabetes mellitus and its complications did not impact the Veteran's ability to work.  

The peripheral neuropathy was described as constant pain in the feet and legs with numbness in both feet and the left leg.  He was noted to have severe numbness and decreased sensation in both the left and right lower extremities and decreased strength and reflexes in his bilateral knees and ankles.  

The VA examiner stated that the Veteran had moderate incomplete paralysis of the sciatic nerve, and that his peripheral neuropathy impacted his ability to do manual but not sedentary work.


Diabetes Mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus which is manageable by restricted diet only warrants a 10 percent rating.  

For diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  

For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.   Regulation of activities is described as "avoidance of strenuous occupational and recreational activities."  

A 60 percent rating is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913. 

Based on the evidence, the Board finds that the Veteran does not meet the criteria for a rating higher than 20 percent for the service-connected diabetes mellitus at any time during the period on appeal.

The record clearly shows that the Veteran has been regularly taking insulin and oral hypoglycemic medication and has been recommended to follow a restricted diet since he was diagnosed with diabetes mellitus in 2007.  

There is, however, no evidence that the Veteran's diabetes mellitus requires a regulation of activities.  Both the November 2009 and August 2012 VA examiners specifically noted that the Veteran did not require regulation of activities and had in fact been advised by his VA treating physician to engage in as much physical activity as he is capable of.  At no time does the record show that he had been advised to avoid strenuous activity by any medical professional.  

As the regulation of activities was the only criterion differentiating between a 20 percent rating and a 40 percent rating, the Veteran's requirement of medication and a restricted diet cannot be deemed to more nearly approximate the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  In the absence of some restriction on activity, a 40 percent rating cannot be assigned.

The Board notes that the Veteran has also been granted service connection and assigned separate evaluations for peripheral neuropathy of the left and right upper extremities as associated with diabetes mellitus.  The Veteran has not, however, indicated any disagreement with these ratings and they are not currently on appeal.  Symptoms associated with those separately rated disorders are not part of the issue on appeal and will not be considered at this time except as are specifically allowed for pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).

There is therefore no basis for assignment of a rating in excess of 20 percent for diabetes mellitus at any time.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


Peripheral Neuropathy

The Veteran's peripheral neuropathy of both the right and left lower extremities is evaluated under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

In a January 2013 rating decision, each lower extremity was rated at 10 percent, effective May 12, 2009, the date service connection was granted for the underlying diabetes mellitus, and 20 percent beginning on August 13, 2012, the date of the August 2013 VA examination.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, and therefore also neuritis and neuralgia of that nerve, warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  

With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R.§ 4.123.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull.  38 C.F.R. § 4.120.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

After reviewing the evidence, the Board finds that that, prior to August 13, 2012, the service-connected disability picture more closely resembles that of "moderate" neurological impairment due to peripheral neuropathy, warranting separate initial ratings of 20 percent for each lower extremity.  38 C.F.R. § 4.7.  

Taking into consideration the Veteran's credible lay statements of having pain and numbness in his lower extremities for many years, and the clinical evidence showing symptoms associated with lower extremity peripheral neuropathy that evinces an overall disability picture similar to that found at the August 2012 VA examination at which a competent medical professional determined that the Veteran's level of disability was "moderate," and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability picture comes closer to the criteria for separate 20 percent ratings for the left and right lower extremities for the period on appeal prior to August 13, 2012, for which the RO had previously assigned 10 percent ratings.  See 38 C.F.R. § 4.7.

However, the evidence of record does not reflect higher evaluations above 20 percent ratings for the Veteran's bilateral lower extremity peripheral neuropathy at any time either prior to August 13, 2012 or since August 13, 2012.  38 C.F.R. § 4.7.  

The August 2012 VA examination clearly indicated that the Veteran has numerous symptoms affecting his lower extremities, including numbness, pain, and decreased strength and reflexes.  The examiner performed a thorough physical examination and reviewed the Veteran's medical records and determined that his level of disability was best characterized as "moderate," which warrants a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The November 2009 VA examiner discussed some of the Veteran's neurological symptoms, such as numbness in the soles of the feet, but did not perform tests measuring strength, sensation, or weakness and did not provide an opinion on whether the Veteran's incomplete paralysis was best characterized as mild, moderate, moderately severe, or severe.  

The findings of the November 2009 examiner did not, however, indicate any more severe symptomatology than that found at the August 2012 VA examination.

There is also no indication in the VA treatment records that the Veteran had exhibited symptoms associated with peripheral neuropathy of the lower extremities that would warrant ratings higher than 20 percent.  

In June 2009 the VA treatment records showed normal motor strength and pulses in the lower extremities, and the Veteran denied any numbness, tingling, or weakness.  

In November 2009, decreased sensation was first noted for the lower extremities, with normal pulses and no foot pain.  The examination in May 2010 again showed normal gait, senses, reflexes, strength and movement.  

The treatment records from 2011 show some greater symptoms in the lower extremities, including limping gait, diminished pulses, and decreased range of motion.  

The Veteran was still found to be able to adequately ambulate at all times, and at no time was there found to be moderately severe or worse symptomatology in the lower extremities, such as loss of sensation or considerably diminished strength of range of motion.

The medical and lay evidence of record therefore does not demonstrate manifestations consistent with "moderately severe" or "severe" peripheral neuropathy.  At no time has any competent medical professional indicated that the Veteran's lower extremity peripheral neuropathy was "moderately severe" or "severe."  

The Veteran's lay statements and the medical evidence of record document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, and no foot drop of the lower extremities.  

The November 2009 VA examiner noted that the examination of the lower extremities was normal, and the August 2012 VA examiner found no signs of muscle atrophy or trophic changes.  

Overall, such findings do not reflect "moderately severe" or "severe" peripheral neuropathy that could entitle the Veteran to higher ratings above 20 percent for both lower extremities. 

Although the Veteran is competent and credible to describe his bilateral lower extremity peripheral neuropathy symptomatology, the lay statements of the Veteran do not provide any description of symptoms that would be indicative of ratings higher than 20 percent for either lower extremity.  

The Veteran has asserted primarily only that the extensive pain in his extremities is difficult for him to cope with and affects his activity.  While the Board sympathizes with the Veteran's difficulties, the symptoms described by the Veteran are consistent with the evaluation now assigned, and symptoms such as pain are considered in the rating criteria.

There is therefore no basis for assignment of separate ratings in excess of 20 percent for right and left lower extremity peripheral neuropathy.  

In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

Since the rating criteria for diabetes mellitus and neurological impairment reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See 38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus or peripheral neuropathy disabilities that would render the schedular criteria inadequate.  

While the Veteran was hospitalized for diabetes mellitus in April 2007, the record does not show any subsequent hospitalizations since the May 12, 2009 effective date for these disabilities.  

The treatment records show that his diabetes mellitus has been well controlled since that time.  He has complained of symptoms of pain in his legs which affects his ability to work, but neither VA examiner found that the Veteran's lower extremity peripheral neuropathy precluded him from at least sedentary employment.  

There are no additional symptoms due to his peripheral neuropathy that are not addressed by the Rating Schedule, and to the extent that the Veteran's peripheral neuropathy interferes with his employability and activities of daily life, such interference is contemplated by the separate 20 percent schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2013).  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for posttraumatic stress disorder (PTSD) (70 percent prior to August 13, 2012 and 100 percent since August 13, 2012), right upper extremity peripheral neuropathy (30 percent), left upper extremity peripheral neuropathy (20 percent), left fourth toe tendon laceration (noncompensable prior to August 13, 2012 and 10 percent since August 13, 2012), and a left fourth toe scar (noncompensable).  

The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of these disabilities, and there is no evidence of record indicating that his service-connected PTSD has further impacted his diabetes mellitus or peripheral neuropathy in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  

Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.



ORDER

An increased, initial rating in excess of 20 percent prior to August 13, 2012 for the service-connected diabetes mellitus is denied.

An increased, initial rating of 20 percent, but no more, for the service-connected disability picture based on peripheral neuropathy, right lower extremity is granted, subject to the regulations  controlling disbursement of VA monetary benefits.

An increased, initial rating of 20 percent, but no more, for the service-connected disability picture based on peripheral neuropathy, left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

At the November 2009 VA examination, the examiner stated that the Veteran's hypertension was not caused by his diabetes mellitus.  He did not, however, provide an opinion on whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(b) (2013).  

While the Veteran failed to attend the VA hypertension examination scheduled in March 2014, an addendum medical opinion should still be obtained in order to address this question prior to adjudication of the issue.

The evidence indicates that the Veteran receives medical care through the VA North Texas Health Care System in Dallas, Texas.  

A review of the paper and Virtual VA electronic files shows that treatment records from those facilities have been obtained up to July 2013.  Any outstanding treatment records should be obtained for review.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of treatment records from the VA North Texas Health Care System in Dallas, Texas dated since July 2013.

2.  The AOJ then should return the claims file to the VA examiner who conducted the November 2009 VA examination and request that he prepare an addendum to the examination report which addresses the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension disorder had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?

(b) Is it at least as likely as not that the Veteran's hypertension disorder is caused or otherwise related to his presumed exposure to Agent Orange or other herbicides while serving in the Republic of Vietnam?

(c) Is it at least as likely as not that any current hypertension disorder was caused or aggravated (permanently worsened beyond the natural progression) by any of the Veteran's service-connected disabilities, including PTSD and diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Access to entire electronic claims file, including all records contained in VBMS and Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner who conducted the November 2009 VA examination is not available, the record should be forwarded to a suitable substitute who will address the questions listed above.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


